The principal question presented on this appeal is the same as the question presented on the appeal in Matter of the Estate ofJosephine Penfold, deceased, the decision of which is handed down herewith. (Matter of Penfold, 216 N.Y. 163.) No further discussion of such question is required.
The appellant also claims that the transfer tax imposed upon portions of the estate of decedent by the courts of other states in enforcing the statutes of such other states should be allowed as deductions from the clear market value of the estate of the decedent under the Transfer Tax Laws of this state. The courts of this state have held against the appellants' contention and a further discussion of that question seems unnecessary. (Matterof Gihon, 169 N.Y. 443. See Matter of Josephine Penfold,81 Misc. Rep. 598.)
The court in the Gihon case say that the answer to the arguments in favor of deducting the amount of the federal inheritance tax imposed under the War Revenue Act of June 13, 1898, is that "the full amount of the legacy is in law paid to the legatee and the deduction made from it and paid to the state or federal government is paid on account of the legatee from the legacy which he receives." (p. 448.)
The order should be affirmed, with costs.
WILLARD BARTLETT, Ch. J., COLLIN, CUDDEBACK, HOGAN, SEABURY and POUND, JJ., concur.
Order affirmed. *Page 173